ALLOWANCE
Claims 1 and 18 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Mayle on 31 January 2022.

Please change claim 1 to:

(Currently Amended) On a mobile communications system for storing and manipulating information, a computer implemented method of representing one or more circular graphical user interfaces on a circular display, the method comprising:
	displaying an initial portion of one or more initial indicators in an arc on a single page of an initial circular graphical user interface, each corresponding to at least one stored application on the mobile communications system, each of the one or more initial indicators being uniquely identified by an image on the initial circular graphical user interface, each of the one or more initial indicators at a location arranged within a middle annulus in a major segment of the initial circular graphical user interface;
	while displaying the one or more initial indicators, displaying one or more secondary indicators on the single page of the initial circular graphical user interface, each corresponding to at least one secondary stored application on the mobile communications system, each of the one or more secondary indicators being displayed as the image on the initial circular graphical user interface, each of the one or more secondary indicators at a location in a minor segment of the initial circular graphical user interface, wherein the one or more secondary indicators have been set as a favorite application by an end user and remain static on the initial circular graphical user interface;

	receiving a user input for requesting display of one or more hidden initial indicators in response to an arching control gesture with an input device of the mobile communication system; and
	in response to the user input, displaying one or more hidden initial indicators on the single page of the initial circular graphical user interface in a manner so as to obscure the one or more initial indicators originally displayed when the one or more initial contact indicators rotate in an arching motion behind the minor segment while continuing to display the one or more secondary indicators on the single page of the initial circular graphical user interface, and now displaying the one or more hidden initial indicators on the single page of the initial circular graphical user interface.

Please change claim 5 to:

(Currently Amended) The method of claim 1 further comprising: displaying a portion of one or more initial calendar indicators on a calendar circular graphical user interface, each corresponding to at least one month, each of the initial calendar indicators being uniquely identified by text on the calendar circular graphical user interface, each of the initial calendar indicators at a location arranged around the middle annulus in a major segment of the calendar circular graphical user interface;
	while displaying the one or more initial calendar indicators, displaying one or more secondary calendar indicators on the calendar circular graphical user interface, each corresponding to user-settable inputted event data, each of the one or more secondary calendar indicators being displayed as text on the calendar circular graphical user interface, each of the secondary calendar 
	receiving the user input for requesting display of another portion of the one or more initial calendar indicators in response to the initial control gesture with the input device of the mobile communication system; and
	in response to receiving the user input for requesting display of one or more hidden initial calendar indicators in response to the initial control gesture with the input device of the mobile communication system, displaying the one or more hidden initial calendar indicators on a single page of the calendar circular graphical user interface in a manner so as to obscure one or more initial calendar indicators originally displayed when the one or more initial calendar indicators rotate behind the minor segment on the single page of the calendar circular graphical user interface.


Please change claim 11 to:

11. 	(Currently Amended) The method of claim 1 further comprising: displaying a portion of one or more initial contact indicators on a contacts circular graphical user interface, each corresponding to at least one stored data of an entity, each of the initial contact indicators being uniquely identified by a stored image corresponding to the entity, each of the initial contact indicators at a location arranged within a middle annulus in a major segment of the contacts circular graphical user interface;
	while displaying the one or more initial contact indicators, displaying one or more secondary contact indicators in the center of the major segment of the contacts circular graphical user interface, each corresponding to a favorited secondary entity by the end user, each of the one or more secondary contact indicators being displayed as an image on the contacts circular graphical user interface corresponding to the initial entity, each of the secondary contact indicators inside the one or more initial contact indicators located in the middle annulus in the major segment on the contacts circular graphical user interface;

	in response to the user input for requesting display of one or more hidden initial contact indicators in response to the initial control gesture with the input device of the mobile communication system, displaying one or more hidden initial contact indicators on a single page of the contacts circular graphical user interface in a manner so as to obscure one or more initial contact indicators originally displayed in the middle annulus of the major segment on the single page the contacts circular graphical user interface when the one or more initial contact indicators rotate behind the minor segment while continuing to display the secondary contact indicators in the center of the single page of the contacts circular graphical user interface.

Please change claim 18 to:

18.	(Currently Amended) A circular shaped mobile communications system for storing and manipulating information, the circular shaped mobile communications system having one or more processors to display a circular graphical user interface on a display, the circular graphical user interface configured for:
	displaying a portion of one or more initial indicators in an arc on a single page of an initial circular graphical user interface, each corresponding to at least one stored application on the mobile communications system, each of the one or more initial indicators being uniquely identified by an image on the initial circular graphical user interface, each of the one or more initial indicators at a location arranged within an annulus located in a major segment of the initial circular graphical user interface;
	while displaying one or more initial indicators, displaying one or more secondary indicators on the single page of the initial circular graphical user interface, each corresponding to at least one secondary stored application on the mobile communications system, each of the one or more secondary indicators being displayed as an image on the initial circular graphical user interface, 
	receiving  user input for requesting display of one or more hidden initial indicators in response to an arching control gesture with the input device of the mobile communication system; and
	in response to receiving the user input, displaying one or more hidden initial indicators on the single page of the initial circular graphical user interface that move in arching motion behind the minor segment in a manner so as to obscure one or more initial indicators previously displayed while continuing to display the one or more secondary indicators and now displaying the one or more hidden initial indicators on the single page of the initial circular graphical user interface, wherein a reverse arching control gesture causes the one or more initial indicators to reappear, wherein the annulus is rotated around a central indicator on the initial circular graphical user interface, the central indicator displaying stored application supplied data and formulas operative on the stored application supplied data.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 18:
The prior art of record broadly discloses circular devices which can be divided into two separate regions and display application indicators in an arc.  The user is able to change the application indicators which are displayed by providing input to a bezel control bar.  Further, the prior art of record broadly discloses static application in a dock region wherein icon scrolling will reveal or hide icons underneath the dock region.
However, the prior art of record does not explicitly teach displaying the application indicators on a single page on an arc wherein an arching control gesture displays one or more hidden initial indicators on the single page and obscures the one or more initial indicators behind 


Therefore, the above limitations, in the specific combinations as recited in the independent claims 1 and 18, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145